F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                              NOV 6 1998
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 RAYMOND G. HUNT, Jr.; SANDRA
 M. HUNT,

           Plaintiffs-Appellants,
                                                           No. 98-2039
 v.                                                         (D. N.M.)
                                                (D.Ct. No. CIV-97-0684-SC/LCS)
 USA, Department of Treasury;
 INTERNAL REVENUE SERVICE,

           Defendants-Appellees.

 RAYMOND G. HUNT, Jr.,

           Plaintiff-Appellant,

 and

 SANDRA M. HUNT,

           Plaintiff,

 v.                                                        No. 98-2071
                                                            (D. N.M.)
 UNITED STATES OF AMERICA,                          (D.Ct. No. CIV-98-122-JP)

           Defendant-Appellee.


                              ORDER AND JUDGMENT *


       *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Before SEYMOUR, BRORBY, and BRISCOE, Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



       Raymond and Sandra Hunt appeal two district court orders dismissing

separate but related complaints concerning actions taken by the government in

collecting an alleged tax liability. On careful review of the parties’ briefs, the

district court orders, and the entire record, we affirm and dismiss this appeal. 1



       Mr. and Mrs. Hunt’s first complaint seeks tort damages against the United

States, the Internal Revenue Service, and the Department of Treasury, for alleged

harassment by officials and employees against the Hunts in attempting to collect



       1
         Pending before this court is also a “Motion to Strike Brief For Appellees,” in
which the Hunts make various conclusory and unsubstantiated allegations, similar to
those made in their appeal, but fail to articulate any specific grounds for striking the
government’s brief. A review of the government’s brief shows it complies with Fed. R.
App. Proc. 28 and the rules of this court relating to the preparation and filing of briefs,
and does not appear to contain any argument or reference inappropriate on appeal. We
therefore deny the motion to strike.


                                             -2-
an “erroneous” or “illegal” tax assessment or liability. The Hunts request

damages of $9,079,848 for emotional and physical distress, worry, general

suffering, and bodily injuries.



      In addition, the Hunts filed numerous other motions alleging continued

harassment by government officials and employees, seeking various forms of

relief. These motions included, inter alia, requests to enjoin the government from

collecting taxes, motions to disqualify the judge for bias towards the government,

and demands for a hearing on all pending motions.



      The district court issued a lengthy and thorough Memorandum Opinion and

Order dismissing the complaint and addressing all pending motions. The district

court determined it did not have subject matter jurisdiction over the Hunts’ tort

claim because (1) the United States did not waive its sovereign immunity in cases

relating to the type of taxes and penalties assessed against the Hunts; (2) the

Tenth Circuit provides no Bivens 2 remedy, for alleged due process violations

associated with tax assessment and collection activities; (3) the Anti-Injunction

Act, 26 U.S.C. § 7421(a), bars injunctions against the United States for collection



      2
          Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).


                                          -3-
of taxes; (4) the Hunts’ conclusory allegations proved insufficient to meet any

exception to such a bar; and (5) the court lacked jurisdiction under the Tucker

Act, 28 U.S.C. § 1491(a)(1) and (2), which also does not apply to tort claims.



      After finding it lacked subject matter jurisdiction over the complaint, the

district court ruled on the Hunts’ various motions. The district court (1) found it

unnecessary to take action on the Hunts’ “notices” of harassment; (2) denied their

motions to take judicial notice of certain facts and for summary judgment on

environmental allegations as not well taken; (3) held allegations of judicial bias

did not rise to the level required for judicial disqualification; and (4) denied their

“Motion for Order to Show Cause” why the Internal Revenue Service should not

be held in contempt, as having no basis in fact or law. The district court then

dismissed the action with prejudice. 3



      The second complaint the Hunts filed, entitled “Complaint to Foreclose on

an Alienation of the United States Constitution,” requests that a grand jury indict



      3
          The Hunts filed their “Objection to Memorandum Opinion and Order and
Demand for Rehearing,” but before the district court ruled on their motion, the Hunts
filed a notice of appeal. The district court denied the post-judgment motion, but the
Hunts did not amend their notice of appeal. Thus, we will not consider the post-judgment
order on appeal. See Fed. R. App. P. 4(a)(4).


                                          -4-
certain unnamed public officers for fraud, swindling, conspiracy, and extortion.

It demands the district court reinstate their first complaint, assign a competent

judge, and order the government to return the money it collected with interest.

The district court dismissed this complaint sua sponte, concluding it fails to state

a claim on which relief can be granted. 4



         On appeal, we must determine whether the district court erred in dismissing

the complaints. In reviewing dismissal for lack of subject matter jurisdiction, our

standard of review is de novo. Cooper v. American Auto. Ins. Co., 978 F.2d 602,

611 n.7 (10th Cir. 1992). Similarly, dismissal for failure to state a claim on

which relief may be granted is reviewed de novo. Chemical Weapons Working

Group, Inc. v. United States Dept. of the Army, 111 F.3d 1485, 1490 (10th Cir.

1997).



         After carefully reviewing the records in both actions, and the Hunts’

arguments on appeal, we AFFIRM the dismissal of the Hunts’ two actions for



         4
          The Hunts filed a motion to vacate the order pursuant to Fed. R. Civ. P. 60.
Before the district court ruled on their motion, they filed a notice of appeal. Because the
district court denied the post-judgment motion, and the Hunts did not amend their notice
of appeal, the post-judgment order will not be considered on appeal. See Fed. R. App. P.
4(a)(4).


                                            -5-
substantially the same reasons set forth in the district court’s January 23, 1998

Memorandum Opinion and Order in Case No. 98-2039 and February 6, 1998

Order of Dismissal in Case No. 98-2071, which we attach hereto.



      AFFIRMED.


                                       Entered by the Court:

                                       WADE BRORBY
                                       United States Circuit Judge




                                         -6-
Attachments not available electronically.